Case 3:19-cr-00630-B BOEtFRREATER DIST BIGH COURT 1 of 1 PagelD 174
NORTHERN DISTRICT OF TEXAS

 

 

 

 

 

 

 

 

 

DALLAS DIVISION
JUDGE: _REBECCA RUTHERFORD
DEPUTY CLERK: L. Price COURT REPORTER/TAPE NO: Todd Anderson
LAW CLERK: USPO/PTSO: .
INTERPRETER: COURT TIME: (T-
A.M. | P.M. DATE: February 21, 2020
OMAG. NO. mist CR. NO. 3:19-cr-00630-B *SEALED* USDJ Judge Jane J. Boyle
UNITED STATES OF AMERICA § __PJ.Meith = ==, AUSA
§
V. § . — — oO
§ ~ThOLLL .
g _fskehant Levant (@)
RIKKI LEE THOMPSON (24) § COUNSEL FOR DEFENDANTS APPT — (A), Keta — (R), FPD — (F)

 

Z

(INITIAL APPEARANCE COIDENTITY CIBOND HEARING CIPRELIMINARY HEARING
C) DETENTION HEARING LICOUNSEL DETERMINATION HEARING LIREMOVAL HEARING CEXTRADITION HEARING
C1) HEARING CONTINUED ON CASE NO. CIOTHER DISTRICT [LIDIVISION
[Y DATE OF FEDERAL ARREST/CUSTODY: ey Br] 2 o CJISURRENDER
C1) RULE 5/32 LJAPPEARED ON WRIT
WZ DEFT FIRST APPEARANCE. DEFT ADVISED OF RIGHTS/CHARGES LIPROBATION/SUPERVISED RELEASE-VIOLATOR

EFT FIRST APPEARANCE WITH COUNSEL.

 

 

 

 

 

 

 

 

 

DEFT OMW (MATERIAL WITNESS) APPEARED AWTS EMU HOET COUNSEL
C REQUESTS APPOINTED COUNSEL. FILED
Cl FINANCIAL AFFIDAVIT EXECUTED. ia |
C1 ORDER APPOINTING FEDERAL PUBLIC DEFENDER. reo ct 2020
C PRIVATE COUNSEL APPOINTED CLERK. U.S-DISTRIGPEOURT
DEFT HAS RETAINED COUNSEL —_ . Ay iX
1 ARRAIGNMENT SET QSETENTION HEARING SET AV DA}OO @ | Qe ey

Sie

 

 

 

 

CO PRELIMINARY HEARING SET CIBOND HEARING SET —
C1 COUNSEL DETERMINATION HEARING SET

C1 IDENTITY/REMOVAL HEARING SET

CO BOND OSET OREDUCED TO $ OCASH O SURETY 010% O PR OUNS 03RD PTY OMW
C1 NO BOND SET AT THIS TIME, ___ DAY DETENTION ORDER TO BE ENTERED.

ORDER OF TEMPORARY DETENTION/COMMITMENT PENDING HEARING ENTERED.
C) ORDER OF DETENTION PENDING TRIAL ENTERED.
1] DEFT ADVISED OF CONDITIONS OF RELEASE.
C) BOND EXECUTED LIDEFT LIMW RELEASED USTATE AUTHORITIES UOINS
DEFT LIMW REMANDED TO CUSTODY.
(] DEFT ORDERED REMOVED TO ORIGINATING DISTRICT.
C) WAIVER OF CIPRELIMINARY HEARING CIRULE 5/32 HEARING LIDETENTION HEARING
() COURT FINDS PROBABLE CAUSE UID UPC.
C) DEFT FAILED TO APPEAR. ORAL ORDER FOR ISSUANCE OF BENCH WARRANT.
C) GOVERNMENT TO NOTIFY FOREIGN CONSULAR.
C) REMARKS:

 
